DETAILED ACTION
	Claims 1, 3, 5-8, 10 and 12-14 are pending. Claims 2, 4, 9 and 11 are now canceled. Claims 15-20 were withdrawn by Applicant. This is in response to Applicant’s arguments and amendments filed on May 9, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gencarella #44,703 on June 6, 2022.

The application has been amended as follows: 

(Currently Amended) A method, comprising: 
receiving a request to read encrypted data in a second storage cluster; 
decrypting the data with a first key to yield once decrypted data;
sending the once decrypted data from a first storage cluster to the second storage cluster;
decrypting the once encrypted data with a second key to yield twice decrypted data, wherein the first key is generated from an external secret and the second key, wherein the external secret is provided from an external source; 
transmitting the twice decrypted data to a requestor.   

(canceled) 

3. (Original) The method of claim 1, further comprising: 
re-generating the first key and the second key; and 
decrypting the twice encrypted data via application of the regenerated first key and regenerated second key.

4. (canceled) 

5. (Original) The method of claim 1, further comprising: 
twice-encrypting data, first by the second key to produce once encrypted data, and second by the first key to produce twice encrypted data; 
wherein the first key is shared among multiple storage clusters of a storage system.

6. (Original) The method of claim 5, further comprising: 
producing a replicated version of the twice encrypted data from the once encrypted data; and 
storing the replicated version of the twice encrypted data.

7. (Original) The method of claim 5, further comprising: 
compressing the data via application of one of pattern removal, compression, or deduplication, prior to encrypting the data with the second key.

8. (Currently Amended) A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: 
receiving a request to read encrypted data in a second storage cluster; 
decrypting the data with a first key to yield once decrypted data; 
sending the once decrypted data from a first storage cluster to the second storage cluster;
decrypting the once encrypted data with a second key to yield twice decrypted data, wherein the first key is generated from an external secret and the second key, wherein the external secret is provided from an external source; 
transmitting the twice decrypted data to a requestor.

9. (canceled) 

10. (Original) The computer readable media of claim 8, further comprising: 
re-generating the first key and the second key; and 
decrypting the twice encrypted data via application of the regenerated first key and regenerated second key.

11. (Canceled) 

12. (Original) The computer readable media of claim 8, further comprising: 
twice-encrypting data, first by the second key to produce once encrypted data, and second by the first key to produce twice encrypted data; wherein the first key is shared among multiple storage clusters of a storage system.

13. (Original) The computer readable media of claim 8, further comprising: 
producing a replicated version of the twice encrypted data from the once encrypted data; and storing the replicated version of the twice encrypted data.

14. (Original) The computer readable media of claim 8, further comprising: compressing the data via application of one of pattern removal, compression, or deduplication, prior to encrypting the data with the second key.

15-20 (withdrawn)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Per interview, Applicant agrees for an Examiner amendment for compact prosecution by incorporation of dependent claims. Because there is no art singly or in combination teaches requesting to access twice-encrypted data in a cluster but receiving a once-encrypted data in another cluster. Therefore, claims 1 and 8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432